DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 9-12, 14, 15 is/are rejected under 35 U.S.C. 102 (a1/a2)as being anticipated by Imahori et al (US 2015/0289420)
With regard to claim 1 , Imahori et al disclose (Fig. 3) a module (1a) for a high-current plug (1) and/or a high-current cable (11,12,13), comprising: a coupling face (15) coupling to a shield (10) ; and an influencing device (2) influencing an electromagnetic property of the shield.
the coupling face (15)  is a contact face electrically contacting the shield 10) ; Instead of the corrugated tube 15, a metal pipe is also usable as a container member.para. 0021
With regard to claim 6 , Imahori et al disclose (Fig. 3) that the influencing device (2) influences a radiation property of the shield.
With regard to claim 7, Imahori et al disclose (Fig. 3,4) that at least a part of the influencing device (2) is exchangeable.
With regard to claim 9, Imahori et al disclose a curve (Fig. 3; r.n.14) contacting the shield (4).
.
Claim(s) 1, 6, 7, 9-12, 14, 15 is/are rejected under 35 U.S.C. 102 (a1/a2)as being anticipated by Oka et al (US 2017/0263350) in view of Imahori et al (US 2015/0289420)
With regard to claim 1 , Oka et al disclose a module (8) for a high-current plug (1) and/or a high-current cable (2), comprising: a coupling face (81a) coupling to a shield (4) ; and an influencing device (82, Fig. 6) influencing an electromagnetic property of the shield.
Oka et al do not disclose that a contact face electrically contacting the shield, since the coupling  face is insulative element.
Imahori disclose the coupling face  (15) is a contact face electrically contacting the shield (10; 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to electrically contact the shield, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made electrically contact the shield , as taught by Imahori et al,  to utilize grounding the cable
With regard to claim 6 , Oka et al disclose (Fig. 6, 7, 8) that the influencing device (82) influences a radiation property of the shield.
With regard to claim 7, Oka et al disclose (Fig. 6, 7, 8) that at least a part of the influencing device (82) is exchangeable.
With regard to claim 9, Oka et al disclose a curve (Fig. 8b) contacting the shield (4).
With regard to claim 10, Oka et al disclose (Fig. 7, 8A, 8B; r.n. 8) that the coupling face or the contact face are arranged in the curve.

With regard to claim 12, Oka et al disclose (Fig. 7, 8A, 8B; r.n. 8) that a first curve and a second curve, the influencing device extends from the first curve to the second curve.
With regard to claim 14, Oka et al disclose a high-current plug, comprising: a module including a coupling face coupling to a shield and an influencing device influencing an electromagnetic property of the shield.
With regard to claim 15 , Oka et al-Imahori et al disclose the structure, as applied to cl. 1, which influencing an electromagnetic compatibility of a high-current cable, comprising: fitting a module influencing a shield current of a shield to the high-current cable.

4 Claim(s) 1, 6, 7, 9-12, 14, 15 is/are rejected under 35 U.S.C. 102 (a1/a2)as being anticipated by Dunwoody et all (US 2015/0044909)
With regard to claim 1 , Dunwoody et al disclose a module (8) for a high-current plug (14) and/or a high-current cable (12), comprising: a coupling face (81a) coupling to a shield (28) ; and an influencing device (42) influencing an electromagnetic property of the shield.
With regard to claim 3 , Dunwoody et al disclose that the coupling face is the contact face 
With regard to claim 6 , Dunwoody et al disclose (Fig. 6, 7, 8) that the influencing device (82) influences a radiation property of the shield.
With regard to claim 7, Dunwoody et al disclose (Fig. 6, 7, 8) that at least a part of the influencing device (82) is exchangeable.
With regard to claim 9, Dunwoody et al disclose a curve (Fig. 8b) contacting the shield (28).
With regard to claim 10, Dunwoody et al disclose (Fig. 7, 8A, 8B; r.n. 8) that the coupling face or the contact face are arranged in the curve.
With regard to claim 11, Dunwoody et al disclose (Fig. 7, 8A, 8B; r.n. 8) that a first curve and a second curve, the influencing device is arranged between the first curve and the second curve.


With regard to claim 14, Dunwoody et al disclose a high-current plug, comprising: a module including a coupling face coupling to a shield and an influencing device influencing an electromagnetic property of the shield.
With regard to claim 15 , Dunwoody et al disclose the structure, as applied to cl. 1, which influencing an electromagnetic compatibility of a high-current cable, comprising: fitting a module influencing a shield current of a shield to the high-current cable.

Claim(s) 1, 4,6,7,14, 15 is/are rejected under 35 U.S.C. 102 (a1/a2)as being anticipated by Kochetov et al (US 2017/0194029)
With regard to claim 1 , Kochetov et al disclose (Fig. 5) a module (200) for a high-current plug (226) and/or a high-current cable (202), comprising: a coupling face coupling to a shield (210, 218), ; and an influencing device ( C13, C23, R13, R23,influencing an electromagnetic property of the shield, wherein the coupling face is a contact face (para. 0049) electrically contacting the shield (para. 0049).
With regard to claim 4 , Kochetov et al disclose that the influencing device is a resistor, an inductor, and/or a capacitor. ( Cl 3, C23, R13, R23,)
With regard to claim 6, Kochetov et al disclose that the influencing device influences a radiation property of the shield.
With regard to claim 7 , Kochetov et al disclose that at least a part of the influencing device is exchangeable.
With regard to claim 14, Kochetov et al disclose a high-current plug, comprising:
a module including a coupling face coupling to a shield and an influencing device influencing an electromagnetic property of the shield.
.
Claims, 5, 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al-Imahor et al i in view of Karrasch et al (US 9,515,422)
With regard to claim 5 Karrasch et al disclose that the influencing device is a metal plate (112).
With regard to claim 13 Karrasch et al disclose (Fig. 1)that , the influencing device is embedded in the injection-molded element.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to organize the injection-molded element, as taught by Karrasch et al, to ensure dependable functioning.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al in view of British Document WO 94/05092 (inventor - Odley et al)
Odley et al disclose t (Fig. 2c)hat the influencing device is tunable (p. 8, lines 5-9).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the influencing device tunable, as taught by Odley et al, to tune
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 influence and vary influence range.
Regarding Kochetov, para. 0049 recites an electrical connection of the shield to a contact face 232
The housing shield ground 230 is connected to the high-voltage filter 240 via the housing ground 228, and to the cable harness shield ground 210, 218 via the ferrite core 232.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        					4/10/21